Citation Nr: 0302449	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the right leg, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1948.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1996 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 1997, the Board remanded the veteran's claim in 
order to identify treatment providers, request records from 
the Social Security Administration and obtain a VA 
examination to access the severity of the veteran's current 
disability.

A personal hearing was held at the RO in July 2000.


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2. The varicose veins of the right leg are manifested by 
posterior and medial calf dilated tortuous saccular varicose 
veins which are 2 centimeters in diameter from the knee down 
with symptoms including swelling of the distal lower 
extremity but not including statis pigmentation, board-like 
edema, or ulceration.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for varicose veins of the right leg, in effect prior 
to January 12, 1998, are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic 
Code 7120 (prior to January 12, 1998); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2. The criteria for a disability rating in excess of 20 
percent for varicose veins of the right leg, in effect since 
January 12, 1998, are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic 
Code 7120 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, service connection was granted and a 
noncompensable disability evaluation was assigned for 
postoperative varicose veins of the right lower extremity, 
effective from May 1976, by a September 1976 rating decision.  
A January 1979 rating decision assigned a 10 percent rating 
from the effective date of service connection and a 20 
percent rating from September 1976.  The 20 percent rating 
has remained in effect to the present.



I.  Increased Evaluation for Varicose Veins of the Right Leg

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000); see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral. Unilateral 
varicose veins were rated 20 percent when moderately severe, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation.  A 40 percent rating was assigned for unilateral 
varicose veins when severe, involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation.  Unilateral varicose veins 
warrant a 50 percent rating when pronounced, with the 
findings for the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg and 
Perth's tests, with ulceration and pigmentation.  See 38 
C.F.R. Part 4, § 4.104, Diagnostic Code 7120 (1997).

The Board finds that a thorough review of the evidence on 
file does not warrant a disability rating in excess of 20 
percent under the "old" version of Diagnostic Code 7120, in 
effect prior to January 12, 1998.  

The report of a December 2001 VA examination stated that the 
veteran had posterior and medial calf dilated tortuous 
saccular varicose veins which were 2 centimeters (cm.) in 
diameter from the knee down on his right lower extremity.  It 
was also noted that the veteran had telangiectasia and 
abundant venules on his distal lower extremity including his 
ankles and feet in the report.  The examiner stated that the 
veteran had swelling of the distal bilateral lower extremity 
but did not suffer from statis pigmentation, board-like 
edema, or ulceration.  The examination report noted that no 
right leg venous condition was found in a venous Doppler 
study report of the veteran's lower right extremity conducted 
in January 2002, but that left chronic deep vein thrombosis 
was noted in the left leg.  An earlier VA examination report 
dated in September 1996 noted that the veteran had small 
dilated venules below the knee on both legs and listed a 
diagnosis of recurrent varicose veins in the right leg.  

Private treatment records from August 1996 noted that the 
veteran suffered from superficial varicose veins and 
peripheral vascular deficiency with swelling of the lower 
extremities.  An undated statement from private physician Dr. 
Perez listed that the veteran suffered from severe vascular 
failure, dizziness, and moderate edema.  The physician stated 
that the veteran had bilateral vein failure, which was very 
pronounced on the right side.           

The Board finds that a rating in excess of 20 percent is not 
warranted under the "old" version of Diagnostic Code 7120, in 
effect prior to January 12, 1998.  The December 2001 VA 
examination report states that the veteran does not have 
varicose veins above his knee or that range over 2 cm. in 
diameter on his right leg.  While the report notes that the 
veteran suffers from edema, it does not show that he 
currently has episodes of ulceration or involvement of deep 
circulation.  

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrant a 
10 percent rating.  A 20 percent rating is assigned for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema. A 40 percent rating is warranted for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is given for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  See 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7120 (2002).

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity. If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

The Board finds that a rating in excess of 20 percent is also 
not warranted under the "new" version of Diagnostic Code 
7120, in effect after January 12, 1998.  As discussed above, 
the December 2001 VA examination report explicitly states 
that the veteran does not suffer from statis pigmentation or 
ulceration.

The Board acknowledges the veteran's complaints of pain, 
swelling, and numbness in his July 2000 hearing transcript 
and June 1997 statement.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his symptoms during active military service and the 
current severity of his venous disability.  His opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 4.104 with 
respect to the current severity of his venous disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the service-connected 
venous disability.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or produce marked interference with the veteran's employment.  
The veteran stated that his service-connected disability 
affected his ability to obtain employment in the past.  The 
record does not show that his right leg varicose vein 
disability markedly interfered with his employment, as there 
was no objective evidence of significant functional 
impairment.  The veteran has not produced objective evidence 
that would indicate that his service-connected disability has 
interfered with his employment to such an extent that he is 
entitled to extraschedular consideration.  For these reasons, 
an extraschedular rating is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for varicose veins 
of the right leg.  The appellant has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in September 2002 and a Supplement Statement of the 
Case issued in May 2002, which notified him of the type of 
evidence necessary to substantiate his claim.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In November 2001, the Social 
Security Administration sent a response, which stated that it 
could not locate the requested records after an exhaustive 
and comprehensive search.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

An increased rating for varicose veins of the right leg is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

